IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 17, 2009
                                     No. 09-50153
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JOSE ISRAEL HERNANDEZ-MORALES, also known as David Hernandez-
Morales,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                             USDC No. 3:08-CR-2342-1


Before KING, STEWART, and HAYNES, Circuit Judges.
PER CURIAM:*
       David Hernandez-Morales (Hernandez) appeals the 63-month sentence
imposed by the district court following his conviction for illegal reentry into the
United States after having been deported. Hernandez argues that his sentence
was unreasonable because it was greater than necessary to meet the sentencing
goals of 18 U.S.C. § 3553(a).




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 09-50153

      When the district court imposes a sentence within a properly calculated
guidelines range and gives proper weight to the Guidelines and the § 3553(a)
factors, this court gives “great deference to that sentence and will infer that the
judge has considered all the factors for a fair sentence set forth in the Guidelines
in light of the sentencing considerations set out in § 3553(a).” United States v.
Campos-Maldonado, 531 F.3d 337, 338 (5th Cir.) (internal quotation marks and
citation omitted), cert denied, 129 S. Ct. 328 (2008). “A discretionary sentence
imposed within a properly calculated guidelines range is presumptively
reasonable.” Id.
      The Guidelines expressly permit the district court to consider a
defendant’s prior conviction for an increase in offense level under U.S.S.G.
§ 2L1.2 and for calculating criminal history.       See § 2L1.2, comment. (n.6).
Further, this court has rejected the argument that a presumption of
reasonableness should not be afforded a guideline range resulting from
application of § 2L1.2 because such application amounts to impermissible double
counting. United States v. Duarte, 569 F.3d 528, 529-30 (5th Cir.), cert. denied,
2009 WL 3162196 (U.S. Oct. 05, 2009) (No. 09-6195).
      Hernandez has not shown that the sentence imposed by the district court
was substantively unreasonable. Although his offense was not necessarily a
crime of violence, Hernandez has shown a disrespect for the law. Further, as
noted by the district court, Hernandez had other options for dealing with the
problem of his alleged enemies in Mexico rather than illegally returning to the
United States. AFFIRMED.




                                         2